Citation Nr: 1625507	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-06 132	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease.  

2.  Entitlement to an initial compensable evaluation for scar, residuals of septoplasty.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2009 to October 2010.

This matter arises from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In addition to the issues noted on the title page of this dismissal, the Veteran also appealed the issue of entitlement to service connection for deviated nasal septum.  However, the RO granted service connection for deviated nasal septum in September 2013.   

The record shows that the Veteran was scheduled to attend a Board hearing to be held in Washington, D.C., in May 2016.  However, the Veteran cancelled the hearing in May 2016 and, as is indicated below, informed VA that she wished to withdraw her appeal.  


FINDING OF FACT

On May 6, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


